Matter of Jefferies v New York State Dept. of Corr. & Community Supervision (2021 NY Slip Op 00477)





Matter of Jefferies v New York State Dept. of Corr. & Community Supervision


2021 NY Slip Op 00477


Decided on January 28, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: January 28, 2021

531968

[*1]In the Matter of Anthony Jefferies, Petitioner,
vNew York State Department of Corrections and Community Supervision, Respondent.

Calendar Date: January 4, 2021

Before: Egan Jr., J.P., Clark, Aarons, Reynolds Fitzgerald and Colangelo, JJ.


Anthony Jefferies, Woodbourne, petitioner pro se.
Letitia James, Attorney General, Albany (Kate H. Nepveu of counsel), for respondent.

Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Corrections and Community Supervision finding petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding challenging a tier III disciplinary determination finding him guilty of violating a prison disciplinary rule. The Attorney General has advised this Court that the subject disciplinary determination has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the $5 mandatory surcharge has been refunded to petitioner's inmate account. Moreover, although not referenced by the Attorney General, the record reflects that the penalty included a loss of good time and this should also be restored (see Matter of Greene v Annucci, 186 AD3d 1868, 1868 [2020]; Matter of Louime v Venettozzi, 186 AD3d 1870, 1870 [2020]). Given that petitioner has received all of the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Dove v Collado, 182 AD3d 893, 893 [2020]; Matter of Jiminez v Annucci, 178 AD3d 1231, 1231 [2019]).
Egan Jr., J.P., Clark, Aarons, Reynolds Fitzgerald and Colangelo, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs.